Examiner’s Amendment
The Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Samuel Hayim (Reg. No. 75,318) on 3/15/2021. 
	The application has been amended as follows:


AMENDMENTS TO THE CLAIMS
This listing of claims will replace all prior versions, and listings, of claims in the application. 

1–15. (Canceled)

16.	(Previously presented) A method comprising: 
	receiving, by a computer, a webpage from an originating advertisement server, the webpage hosted by the originating advertisement server;
	determining, by the computer, that one or more portions of the webpage are advertisements, one portion of the one or more portions of the webpage being positioned in a frame of the webpage;
	emulating, by the computer, a browser of an end user device by executing code that serves the one or more portions of the webpage that are advertisements and by executing a script embedded into at least one advertisement positioned in the frame of the webpage; 
	invoking, by the emulated browser, each element of a set of elements of the script embedded into the at least one an advertisement, and for each element of the set of elements invoked by the emulated browser : 
	identifying, by the computer, one or more objects returned by the element of the script; and 
	storing, in memory associated with the computer, an intermediate result that includes the one or more objects returned by the element of the script, 

	matching, by the computer, the coded information to stored information of entities and processes, the matching providing, for each intermediate result of the coded information, an identification of each of: a device involved in delivering a portion of the at least one advertisement to the browser and a corresponding process involved in delivering the portion of the at least one advertisement to the browser;
	and transmitting, by the computer, for each intermediate result of the coded information, the identification each of: the device involved in delivering a portion of the at least one advertisement to the browser and the corresponding process involved in delivering the portion of the at least one advertisement to the browser that corresponds to the matched coded information. 

17.	(Previously presented) The method of claim 16, wherein each element of the set of elements of the script executes a request to a server associated with an entity, the request causing a process to be executed that transmits a portion of the at least one advertisement to the browser.

18.	(Previously presented) The method of claim 16, wherein the at least one advertisement includes at least one of text, picture, video, and a combination of text, picture, and video.

19.	(Previously presented) The method of claim 16, wherein the matching providing, for each intermediate result of the coded information, an identification each of an entity that is associated with the device and the corresponding process.







Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622